Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This is in response to Applicant’s amendment filed on 28 January 2021. Claim 3 was previously canceled. Claims 1, 5-11, and 13-14 have been amended. Claims 1-2 and 4-14 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 19 January 2021, 21 December 2020, and 13 November 2020 have been considered by the Examiner. 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 28 January 2021, with respect to the rejections of claims 1-2 and 4-14 in view of Sprague et al., Gaidar et al. and in further view of Polehn et al. have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added claim limitation – “a hash of the new block, and a hash of a block subsequent to the new block” is taught and disclosed in the Milazzo et al. reference.
With regards to the previous 112, 2nd paragraph rejection, the Applicant has amended the claim by removing the “registration authority” from the claim language, therefore, the rejection has been withdrawn.
With regards to the previous claim objection, the Applicant has incorporated hardware into the independent claims, therefore, the objection has been withdrawn. 
4.	Therefore, claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 in view of the reasons above and new grounds of rejection set forth below.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for receiving”, “means for verifying”, “means for generating and delivering”, “means for updating”, and “means for receiving and updating” in claims 6 and 8.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (Pub No. 2016/0275461), Gaidar et al. (Pub No. 2018/0068091),  as applied to claims above, and further in view of Milazzo et al. (Pub No. 2017/0279783). 
Referring to the rejection of claim 1, Sprague et al. discloses a method for generating a rights blockchain storing rights of a user, the method comprising: (See para. 96, i.e. Using Transactions on the Block Chain to Accumulate Ownership Rights)
receiving, at a registration authority, an enrollment request and a public key from the user; (See para. 20-21, i.e. device identity enrollment request involves generating a key pair and returning the public portion of the key to the client and assurance of the provenance and quality of the device)
verifying, at a registration authority, that the user has a private key corresponding to the public key; (See para. 18, i.e. validate with the device from which the authentication request is sent using a secure source of cryptographic key sets, a web service can ask the device to prove it is the same device it was before.)
generating , at a registration authority, a user identifier using the public key; (See para. 21, i.e. The TPM chip generates a key pair and returns the public portion of the key to the client which in turn posts it to a server. A random id is generated and together the couplet is transacted into Namecoin (or similar block chain, or block chain method, devised to record named data. Therefore, the identifier is bound to the user by using the public key)
and generating and delivering, at a registration authority, the rights blockchain having a genesis block including the user identifier to the user; (See para. 91, i.e. Device enrollment or creation of a birth certificate for a device on the block chain is essential to example embodiments of the invention. Furthermore, although Sprague et al. does not explicitly mention the term “genesis block”, this feature is inherently taught because by definition a blockchain always has a genesis block wherein the first user enrolling using the teachings of Sprague becomes the user ID included in the genesis block and the initial block of transactions is referred to as a genesis block.)  
However, Sprague et al. fails to disclose digital rights management of a content identifier associated with blockchain and updating the rights blockchain including a new block having a content identifier of a protected content and associated usage rights. 
Gaidar et al. discloses a blockchain-based shadow images to facilitate copyright protection of digital content.
Gaidar et al. discloses further comprising updating, at a registration authority, the rights blockchain including a new block having a content identifier of the content and associated usage rights. (See Gaidar et al., para. 51 and Fig. 4, i.e. upload manager creates a content identifier to uniquely identify the new content item and when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain) 
The teachings of Sprague et al. in view of Gaidar et al. discloses the invention as described above, however, the combination fail to explicitly disclose wherein the protected content includes the content identifier, a scrambled essence, and a control word, which is a random number generated by a content provider and wherein the scrambled essence is descrambled using the control word.  

Polehn et al. discloses wherein the protected content includes the content identifier, a scrambled essence, and a control word, which is a random number generated by a content provider (See Polehn et al., para. 44 and 68-75)
Polehn et al. discloses wherein the scrambled essence is descrambled using the control word. (See Polehn et al., para. 76-77)
The teachings of Sprague et al. and Gaidar et al. in view of Polehn et al. discloses the invention as described above, however, the combination fail to explicitly disclose a hash of the new block and a hash of a block subsequent to the new block.  
Milazzo et al. discloses a method and system for improving the security of files within a blockchain database. 
Milazzo et al. discloses a hash of the new block and a hash of a block subsequent to the new block. (See Milazzo et al., para. 40-41, i.e. transactions recorded in a blockchain database contains the timestamp identifying when a previous block has been added to the chain, the chain contains a hash of the previous block in the chain which creates a new block and a hash of the subsequent to the new block from the genesis block to the current block.)
Therefore, it would have been obvious before the effective filing date of the invention, to combine Sprague et al.’s automated attestation of device integrity using the block chain, Gaidar et al.’s blockchain-based shadow images to facilitate copyright protection of digital content and Polehn et al.’s secure distributed information and 
Motivation for such an implementation would enable blockchain technology to document and verify attributes of digital content that are relevant to copyright protection. (See Gaidar et al., para. 9) Motivation for such an implementation would enable a DRM system to maintain a passcode blockchain wherein a user device can communicate with a DRM system which enables a user to access digital content with DRM protection. (See Polehn et al., para. 20 and 23) Motivation for such an implementation would enable a blockchain include a hash of the new block for validating if all of the blocks are valid if it starts with the genesis block. (See Milazzo et al., para. 42)

Referring to the rejection of claim 2, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses further comprising requesting a different public key when the public key is already registered. (See Sprague et al., para. 21 & 65, i.e. The TPM chip generates a key pair and returns the public portion of the key to the client which in turn posts it to a server. Different keys are used for crypto-coins or data encryption wherein a different key may require that usage requests are already registered and signed by the service provider that created the previous public key)

Referring to the rejection of claim 4, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses further comprising receiving information from the content provider that the user has acquired a content having the content identifier. (See Gaidar et al., para. 51-53, i.e. upload manager may create a content identifier (see FIG. 4) to uniquely identify the new content item, and include that content identifier as part of the shadow image, when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain. A client DRM engine may hash the substantive content, and the client DRM engine may use the hash result as the content identifier.)

Referring to the rejection of claim 5, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses wherein the associated usage rights include a list of licensed languages and subtitle languages. (See Sprague et al., 45-46, 60 and 99, i.e. the list of licensed languages include Python, XHP, Javelin and WURFL, and a bitcoin transaction accumulates a new licensing right wherein integrating a smart contract with attribute information in the transaction record that would identify the chain of transactions that accumulate to a right and written to the blockchain)

Referring to the rejection of claim 6, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses an apparatus for generating a rights blockchain storing rights of a user, the apparatus comprising: (See para. 96, i.e. Using Transactions on the Block Chain to Accumulate Ownership Rights)
means for receiving an enrollment request and a public key from the user, (See para. 20-21, i.e. device identity enrollment request involves generating a key pair and returning the public portion of the key to the client and assurance of the provenance and quality of the device)
means for verifying that the user has a private key corresponding to the public key, (See para. 18, i.e. validate with the device from which the authentication request is sent using a secure source of cryptographic key sets, a web service can ask the device to prove it is the same device it was before.)
means for generating a user identifier using the public key, (See para. 21, i.e. The TPM chip generates a key pair and returns the public portion of the key to the client which in turn posts it to a server. A random id is generated and together the couplet is transacted into Namecoin (or similar block chain, or block chain method, devised to record named data. Therefore, the identifier is bound to the user by using the public key)
means for generating and delivering the rights blockchain having a genesis block including the user identifier to the user; (See para. 91, i.e. Device enrollment or creation of a birth certificate for a device on the block chain is essential to example embodiments of the invention. Furthermore, although Sprague et al. does not explicitly mention the term “genesis block”, this feature is inherently taught because by definition a blockchain always has a genesis block wherein the first user enrolling using the teachings of Sprague becomes the user ID included in the genesis block and the initial block of transactions is referred to as a genesis block.)  

Gaidar et al. discloses a blockchain-based shadow images to facilitate copyright protection of digital content.
Gaidar et al. discloses means for updating the rights blockchain including a new block having a content identifier of the content and associated usage rights. (See Gaidar et al., para. 51 and Fig. 4, i.e. upload manager creates a content identifier to uniquely identify the new content item and when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain) 
The teachings of Sprague et al. in view of Gaidar et al. discloses the invention as described above, however, the combination fail to explicitly disclose wherein the protected content includes the content identifier, a scrambled essence, and a control word, which is a random number generated by a content provider and wherein the scrambled essence is descrambled using the control word.  
Polehn et al. discloses a secure distributed information and password management.
Polehn et al. discloses wherein the protected content includes the content identifier, a scrambled essence, and a control word, which is a random number generated by a content provider (See Polehn et al., para. 44 and 68-75)
(See Polehn et al., para. 76-77)
The teachings of Sprague et al. and Gaidar et al. in view of Polehn et al. discloses the invention as described above, however, the combination fail to explicitly disclose a hash of the new block and a hash of a block subsequent to the new block.  
Milazzo et al. discloses a method and system for improving the security of files within a blockchain database. 
Milazzo et al. discloses a hash of the new block and a hash of a block subsequent to the new block. (See Milazzo et al., para. 40-41, i.e. transactions recorded in a blockchain database contains the timestamp identifying when a previous block has been added to the chain, the chain contains a hash of the previous block in the chain which creates a new block and a hash of the subsequent to the new block from the genesis block to the current block.)
The rationale for combining Sprague et al., Gaidar et al., Polehn et al., in view of Milazzo et al. is the same as claim 1.

Referring to the rejection of claim 7, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses wherein the content provider informs the registration authority that the user has acquired a content. (See Gaidar et al., para. 26, i.e. the TEE is the ideal environment for content providers offering a video for a limited period of time, as premium content (e.g. HD video) must be secured so that it cannot be shared for free)

(See Gaidar et al., para. 51 and Fig. 4, i.e. upload manager creates a content identifier to uniquely identify the new content item and when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain) 

Referring to the rejection of claim 9, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses wherein the content provider is also configured to scramble the content corresponding to the content identifier in the updated rights blockchain and to generate a scrambled version of the content. (See Gaidar et al., para. 56, 113-114, i.e. client platform may use an encrypted channel to send the shadow image to miner, the client platform that is uploading the content also includes rights mining software for adding shadow images to the DRM blockchain.  A Motion Pictures Expert Group (MPEG) version 4 (MPEG4) encoding scheme that defines data structures (such as boxes and fields) for recording different types of metadata, including authentication metadata. Those data structures may be used to store metadata descriptors for computing a hash value (e.g., a randomly selected start location within the stream's buffer, a seed for seeding a pseudo-random number generator (PRNG), etc.)

(See Sprague et al., para. 96, i.e. Using Transactions on the Block Chain to Accumulate Ownership Rights)
receiving, at a DRM agent, the rights blockchain and credentials of the user; (See Sprague et al., para. 80, i.e. every User Device 205 should present unique identity credentials)
receiving, at a DRM agent, a protected content including a content identifier, a scrambled essence, and an encrypted control word, which is a random number generated by a content provider; (See Polehn et al., para. 44 and 68-75)
wherein the scrambled essence is an essence of the content scrambled to protect it from unauthorized uses; (See Polehn et al., para. 39)
searching, at a DRM agent, the rights blockchain for a first block that contains the content identifier of the protected content; (See Polehn et al., para. 45 and 49)
decrypting, at a DRM agent, the encrypted control word when a signature and usage rights in the first block are determined to be valid; (See Polehn et al., para. 45, 61, 64, and 70)
and descrambling, at a DRM agent, the scrambled essence using the decrypted control word to produce the essence of the content. (See Polehn et al., para. 76-77)
The rationale for combining Sprague et al., Gaidar et al., Polehn et al., in view of Milazzo et al. is the same as claim 1.

(See Sprague et al., para. 39 and 74, i.e. automation of full device integrity verification is provided as part of a block chain transaction. In order to provide a validation of the device integrity, a device that is performing a block chain instruction would perform an internal validation of the integrity of the execution environment from a root of trust in the device at the initialization of the block chain transaction, this data is signed by the device private key and is further signed by the Registrar. The resulting data set becomes the gold reference or Reference Value for future integrity checks)

Referring to the rejection of claim 12, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses wherein the rights blockchain includes a genesis block having a user identifier of the user. (See Sprague et al., para. 91, i.e. Device enrollment or creation of a birth certificate for a device on the block chain is essential to example embodiments of the invention. Furthermore, although Sprague et al. does not explicitly mention the term “genesis block”, this feature is inherently taught because by definition a blockchain always has a genesis block wherein the first user enrolling using the teachings of Sprague becomes the user ID included in the genesis block and the initial block of transactions is referred to as a genesis block.)  
(See Gaider et al., para. 31, i.e. client platform stores sensitive data, secrets, keys, and user credentials in the protected storage of the trusted execution environment, wherein the cryptographic data (signing key) is linked to the user credentials in the secure storage)

Referring to the rejection of claim 13, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses further comprising determining, at a DRM agent, whether the signature and the usage rights of the first block are valid. (See Gaidar et al., para. 11, 96, and 100, i.e. blockchain may include all valid blocks that have ever been created for that blockchain and be hardened against tampering and revision before downloading a content item, or before allowing a user to access a downloaded content item, all client DRM engines may check for a valid shadow image in the DMR blockchain for that content item and the principal author may seal those policies with his or her digital signature)

Referring to the rejection of claim 14, (Sprague et al., Gaidar et al., and Polehn et al. modified by Milazzo et al.) discloses a method for generating a rights blockchain storing rights of a user to consume an item of content, the method comprising: (See Sprague et al., para. 96, i.e. Using Transactions on the Block Chain to Accumulate Ownership Rights)
receiving, at a registration authority, an enrollment request and a public key from the user (See Sprague et al., para. 20-21, i.e. device identity enrollment request involves generating a key pair and returning the public portion of the key to the client and assurance of the provenance and quality of the device)
and verifying that the user has a private key corresponding to the public key; (See Sprague et al., para. 18, i.e. validate with the device from which the authentication request is sent using a secure source of cryptographic key sets, a web service can ask the device to prove it is the same device it was before.)
generating, at a registration authority, a genesis block including a user identifier of the user using the public key; (See Sprague et al., para. 91, i.e. Device enrollment or creation of a birth certificate for a device on the block chain is essential to example embodiments of the invention. Furthermore, although Sprague et al. does not explicitly mention the term “genesis block”, this feature is inherently taught because by definition a blockchain always has a genesis block wherein the first user enrolling using the teachings of Sprague becomes the user ID included in the genesis block and the initial block of transactions is referred to as a genesis block.)  
Sprague et al. fails to disclose digital rights management of a content identifier associated with blockchain. 
Gaidar et al. discloses a blockchain-based shadow images to facilitate copyright protection of digital content.
Gaidar et al. discloses and generating and adding, at a registration authority, a new block having a content identifier of the item of content and associated usage rights. (See Gaidar et al., para. 51 and Fig. 4, i.e. upload manager creates a content identifier to uniquely identify the new content item and when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain)
However, Sprague et al. fails to disclose digital rights management of a content identifier associated with blockchain and updating the rights blockchain including a new block having a content identifier of a protected content and associated usage rights. 
Gaidar et al. discloses a blockchain-based shadow images to facilitate copyright protection of digital content.
Gaidar et al. discloses further comprising updating the rights blockchain including a new block having a content identifier of the content and associated usage rights. (See Gaidar et al., para. 51 and Fig. 4, i.e. upload manager creates a content identifier to uniquely identify the new content item and when a client platform downloads the new content, the download manager in that client platform may use the content identifier to find the shadow image for the new content in DRM blockchain) 
The teachings of Sprague et al. in view of Gaidar et al. discloses the invention as described above, however, the combination fail to explicitly disclose wherein the protected content includes the content identifier, a scrambled essence, and a control word, which is a random number generated by a content provider and wherein the scrambled essence is descrambled using the control word.  
Polehn et al. discloses a secure distributed information and password management.
(See Polehn et al., para. 44 and 68-75)
Polehn et al. discloses wherein the scrambled essence is descrambled using the control word. (See Polehn et al., para. 76-77)
The teachings of Sprague et al. and Gaidar et al. in view of Polehn et al. discloses the invention as described above, however, the combination fail to explicitly disclose a hash of the new block and a hash of a block subsequent to the new block.  
Milazzo et al. discloses a method and system for improving the security of files within a blockchain database. 
Milazzo et al. discloses a hash of the new block and a hash of a block subsequent to the new block. (See Milazzo et al., para. 40-41, i.e. transactions recorded in a blockchain database contains the timestamp identifying when a previous block has been added to the chain, the chain contains a hash of the previous block in the chain which creates a new block and a hash of the subsequent to the new block from the genesis block to the current block.)
The rationale for combining Sprague et al., Gaidar et al., Polehn et al., in view of Milazzo et al. is the same as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        April 5, 2021

/KENDALL DOLLY/Primary Examiner, Art Unit 2436